Citation Nr: 0015722	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  93-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 

(A claim on the issue of entitlement to a waiver of the 
recovery of an overpayment of Department of Veterans Affairs 
vocational rehabilitation training subsistence allowance in 
the amount of $381.48, is the subject of a separate 
decision.)

REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1972.  

This appeal arises from an April 1992 rating decision from 
the St. Petersburg, Florida Regional Office (RO) that granted 
the veteran's claim for service connection for 
pseudofolliculitis barbae (claimed as skin condition) and 
assigned an evaluation of 0 percent.  A Notice of 
Disagreement was filed in May 1962 and a Statement of the 
Case was issued in June 1992.  A substantive appeal was filed 
in July 1992.

In October 1992 and in April 1998 a hearing at the RO before 
a local hearing officer was held.

This case was remanded in September 1995 and again in March 
1999 for further development and was thereafter returned to 
the Board.

By rating decision in June 1996, the RO increased the 
evaluation for the veteran's service connected 
pseudofolliculitis barbae from 0 percent to 10 percent.  The 
veteran has continued his appeal of the 10 percent rating.

This appeal additionally arises from a November 1997 rating 
decision from the St. Petersburg, Florida RO that denied the 
veteran's claim for total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  A Notice of Disagreement was filed in 
January 1998 and a Statement of the Case was issued in July 
1999.  A substantive appeal was filed in July 1999.

The issue of entitlement to a rating in excess of 10 percent 
for pseudofolliculitis barbae is the subject of the Remand 
decision below.


FINDINGS OF FACT

1.  Service connection is in effect for post traumatic stress 
disorder (PTSD), also diagnosed as schizophrenia, rated at 50 
percent; seizure disorder, rated at 20 percent; 
pseudofolliculitis barbae, rated at 10 percent; and status 
post fracture right middle finger, rated at 0 percent.  The 
combined schedular rating is 60 percent.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating action of May 1972, service connection for 
schizophrenia was granted.  

By rating action of August 1978, service connection for 
seizure disorder was granted.  

By rating action of April 1992, service connection for 
pseudofolliculitis barbae (claimed as skin condition) was 
granted and service connection for status post fracture right 
middle finger was granted.  

In January 1997, the veteran filed a claim for TDIU.  He 
reported that he last worked full time in October 1983, which 
was the date that his disability of schizophrenia affected 
his full time employment.  His work history for the last five 
years included working 40 hours a week as a nursing 
assistant/technician from January 1979 to October 1983 and 24 
hours a week as a driver from May 1993 to July 1993.  He 
reported that he left his last job because of disability.  It 
was indicated that the veteran completed two years of 
college.  He had VA Vocational Rehabilitation from January 
1992 to December 1994.  

In a April 1997, a former employer of the veteran's indicated 
that the veteran worked as a CMV driver from April 1993 to 
July 1993.

On a VA general medical examination in March 1997, it was 
noted that the veteran was unemployed due to a psychiatric 
illness.  The veteran had complaints of joint pain, PTSD, a 
skin disability of acne-like lesions on the back, shortness 
of breath and wheezing, and history of sneezing paroxysms.  
On examination, the skin was unremarkable with the exception 
of well healed acne-like lesions on the back associated with 
hair follicles.  The motor and sensory examinations were 
normal and intact, coordination was normal, and reflexes were 
normal.  The veteran's behavior was appropriate but he tended 
to have pressured speech and a continued need to talk.  
Comprehension and coherence were intact, orientation was 
intact, and memory was normal.  The diagnoses included 
asthma, allergic rhinitis and conjunctivitis, schizophrenia, 
anxiety disorder, ethanol abuse, mild folliculitis or pseudo-
folliculitis of the skin on the back, and complaints of 
arthritic-type pain of the left elbow, hips, and back.  

On a VA examination for PTSD in March 1997, it was noted that 
the veteran was evaluated and administered an MMPI-2 test.  
The diagnostic impressions included schizophrenia, residual 
type, PTSD, and seizure disorder.  The global assessment of 
functioning (GAF) was 55.  

On a VA examination of the right ring finger in March 1997, 
there were no fixed deformities, no limitation of motion, and 
no tenderness to palpation of the right ring finger.  The 
veteran had full range of motion at the metacarpophalangeal 
joint, proximal interphalangeal joint, and distal 
interphalangeal joint.  There was no instability at the 
proximal interphalangeal joint or the distal interphalangeal 
joint.  The diagnoses included status post right phalanx 
fracture of the fourth finger with no residual functional 
limitation.  

On a VA mental disorders examination in March 1997, it was 
noted that the veteran currently did odd jobs in lawn care, 
plumbing, carpentry, and as an electrician.  The impression 
was that the veteran reported a history of paranoid 
schizophrenia, however, he was unable to endorse 
symptomatology consistent with that diagnosis.  In regards to 
the veteran's social function, he was able to function above 
and beyond what would be expected of someone with chronic 
paranoid schizophrenia.  He endorsed symptomatology 
consistent with moderate PTSD.  Throughout the interview the 
veteran did try to over embellish symptoms but over time the 
examiner was able to determine which symptomatology was most 
distressing to the veteran.  The diagnoses included moderate 
PTSD and history of chronic paranoid schizophrenia in full 
remission.  The GAF was 65.  

On a VA examination of the skin in April 1997, the veteran 
reported that he had a chronic skin disability over his whole 
body, not only where he shaved.  On examination of the face, 
especially of the beard area, there were diffuse tiny pitted 
scars.  The diagnoses included chronic pseudofolliculitis 
barbae.

On an additional VA examination in April 1997, the veteran 
reported a history of seizure disorder since 1976.  
Currently, he no longer had generalized seizures.  He did 
have multiple small seizures that he called petit mal that 
occurred many times during the day and were described as 
episodes where he lost space and time.  An EEG from December 
1995 was within normal limits.  The diagnoses included 
partial complex seizure disorder, not well controlled on 
Valium.  An addendum noted that the veteran had an EEG 
performed in April 1997 that was a normal examination.  
However, a negative EEG did not rule out seizure disorder and 
the diagnosis was the same.

On a VA mental disorders examination report from July 1997, 
it was noted that the report was based on a review of the 
veteran's claims file and the veteran was not examined.  The 
summary was that the veteran most likely had PTSD since 
service, and it was unlikely that he had paranoid 
schizophrenia based on his level of functioning as reported 
in his file and the lack of symptoms supporting 
schizophrenia.  

Received in November 1997 was a June 1983 Personnel Action 
that indicated that the veteran resigned from his employment.  
It was noted that the veteran gave no reason for resignation.  

By rating action of November 1997, it was concluded that PTSD 
was associated with the veteran's service connected 
schizophrenia.

Additionally, by rating action of November 1997, entitlement 
to individual unemployability was denied.  The current appeal 
to the Board arises from this action.

Associated with the file in December 1997 were statements of 
the veteran's family and friends indicating that the veteran 
had been drug, alcohol, and cigarette free as long as they 
had known him or since a specified date, the earliest dated 
noted was 1965.  

In a March 1998 notation from the veteran's VA primary care 
provider, it was indicated that the veteran had a long 
standing history of mental health problems, a chronic skin 
disability, a long standing history of low back pain 
secondary to degenerative disc disease, adult onset diabetes, 
and elevated cholesterol and triglyceride levels.  He 
recently suffered additional musculoskeletal injuries in a 
motor vehicle accident.  

At an RO hearing in April 1998, the veteran testified that he 
was unable to work due to being labeled with a psychiatric 
disability.  As to the symptomatology of his PTSD, he had 
flashbacks all the time and nightmares.  He stated that he 
ended his job in 1983 due to what he now recognized was 
anxiety.  At that time he had a high level of stress.  He had 
treatment for the psychiatric disability once or twice a 
month.  He was on medication daily.  He additionally 
indicated that his skin disability had gotten worse.  He 
reported symptoms on his scalp, back, side, buttocks, legs, 
and arms.  He had pseudofolliculitis, but it would clear up.  
He reported that as to seizures, he last had a major seizure 
in 1977.  Currently he had petit mal seizures where he would 
blank out and could not remember time, dates, or places.  A 
witness indicated that the veteran had these seizures about 
three times a week and they lasted 30 to 45 seconds.  He 
would become confused afterwards which usually cleared up 
after about 15 minutes.  The veteran testified that he was 
told that the vocational rehabilitation program had been 
terminated because he had gotten enough education.  It was 
indicated that the veteran had problems taking orders, he 
could not cope with other people, and could not handle too 
much stress.  

VA outpatient records from February 1997 to October 1998 show 
that in February 1997, the veteran was seen for psychiatric 
treatment.  Additionally, in February 1997, the veteran was 
seen for chronic folliculitis over the back and chest. 

In April 1997, the veteran was seen for follow up for chronic 
folliculitis, which was in good control.  

In a May 1997 psychiatric treatment record, the diagnoses 
included that the veteran was stable.  On a July 1997 record, 
the impression was that the veteran was stable.

On a pathology report from May 1997, a biopsy of a skin 
specimen from the veteran's right upper back was diagnosed as 
consistent with Pityrosporum folliculitis.  The veteran had 
treatment from June 1997 to October 1998 for follow up for 
Pityrosporum folliculitis of the upper back.  It was 
additionally noted to be on the trunk, chest, and buttocks.    

On a VA examination in July 1999, the veteran reported that 
his pseudofolliculitis barbae was under adequate control with 
medication.  On examination, there were multiple follicular 
based hyperkeratotic, hyperpigmented papules distributed on 
the bilateral upper extremities, back, chest, abdomen, and 
bilateral thighs.  There were some erythematous papules 
present on the bilateral upper extremities and a few 
distributed in his beard.  There was no ulceration, 
exfoliation, or crusting of the face.  There was no 
disfigurement of the face.  The diagnoses included atopic 
dermatitis with residual activity, pruritus which was 
secondary to atopic dermatitis, keratosis pilaris with 
residual activity, and pseudofolliculitis barbae with mild 
residual activity.  There were no associated systemic or 
nervous manifestations associated with the pseudofolliculitis 
barbae.  There was no exudation or disfiguring scarring 
associated with the pseudofolliculitis barbae.  Additionally, 
there was no evidence of acanthosis nigricans or 
folliculitis. 

Received was a VA psychiatric treatment record from July 
1998, that shows that the veteran exhibited psychotic 
symptoms.  While he occasionally had olfactory hallucinations 
of dead people and his affect was somewhat odd with 
circumstantial overexpansive speech, his schizophrenia was 
residual at best.  He did endorse symptomatology consistent 
with PTSD with emotional instability.  He endorsed dysphoria 
mixed with anxiety, anhedonia, sleep fragmentation and 
nightmares, intrusive thoughts, flashbacks, hypervigilance, 
exaggerated startle response, avoidance of socialization in 
general, panic attacks, anger outbursts, and difficulties 
with concentration.  He took an anticonvulsant for seizure 
disorders.  The above symptomatology prevented the veteran 
from being gainfully employed and according the veteran, have 
done so, since 1983.  There were no suicidal or homicidal 
ideations.  The impression included PTSD, history of 
schizophrenia, possibly residual, and history of partial 
complex seizures.  

VA treatment records from March 1997 to March 1999 show that 
in March 1997, the veteran was seen and reported that his 
medication helped his depression.  He had been trying to get 
help from VA vocational rehabilitation and approval for his 
studies and was denied.  It was indicated that the veteran 
was in better control, calmer, and no longer appeared 
distraught.  He was not crying.  The diagnostic impressions 
included schizophrenia, paranoid type, and PTSD, chronic, 
moderately severe.  The GAF was 60.  

A record from August 1997 shows that the veteran reported 
being not too good but not too bad.  The diagnoses included 
schizophrenia, paranoid type.  

A record from October 1997 shows that the veteran was stable.  
The diagnoses included schizophrenia, paranoid type.  

A record from January 1998 notes a GAF of 55.  

A record from March 1998 shows that the veteran reported 
having had a social security hearing.  He discussed 
reminiscences of working and rejections on employment 
applications.  The impression was stable.  The GAF was 60.  

A record from May 1998 includes an impression of stable.  The 
diagnoses included schizophrenia and PTSD.  The GAF was 55.

In May 1998, the veteran complained of itching of the chest 
and arms.  The assessment included generalized folliculitis.  

In August 1998, the veteran was seen with lesions over the 
upper back and around the waist line.  

In January 1999, the veteran was seen with a history of 
eczema and folliculitis.  He had papular lesions on the back 
and chest wall.  

In February 1999, the veteran was seen with multiple 
hypertrophic scars on the back and extremities, and papules 
on the face in a beard distribution.  The assessments 
included pseudofolliculitis barbae and atopic dermatitis.  

The veteran's claims file includes undated photographs of his 
skin, including a photograph of the veteran's face.

In May 2000, additional evidence was received at the Board of 
Veterans' Appeals.  The veteran's attorney waived 
consideration of this evidence by the RO.  The evidence 
included a VA outpatient treatment record of February 2000 in 
which the physician diagnosed the veteran as having PTSD and 
reported as follows:  "He is unable to work.  He is totally 
disabled."  In May 2000, the same examiner again noted that 
the veteran was totally and permanently disabled.

II.  Analysis

The veteran's claim of entitlement to TDIU benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (1991).  
That is, the Board finds that he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (1999).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b). 

The veteran contends that his service connected disabilities 
have prevented him from engaging in any substantially gainful 
employment.  The evidence supports his contention.  On a VA 
general medical examination in March 1997, it was noted that 
the veteran was unemployed due to a psychiatric illness.  On 
a VA record from July 1998 it was indicated that the 
veteran's service connected psychiatric disability and 
seizure disorder prevented him from engaging in substantially 
gainful employment.  VA outpatient treatment records 
submitted directly to the Board contain an opinion that the 
veteran was totally disabled.  The only diagnosis mentioned 
was his PTSD.  Accordingly, the Board finds that the evidence 
supports the veteran's claim that his service connected 
disabilities render it impossible for him to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.


REMAND

As to the veteran's claim for a rating in excess of 10 
percent for service connected pseudofolliculitis barbae, 
claimed as a skin condition, initially, the undersigned notes 
that there is an indication in the record that the veteran is 
in receipt of Social Security disability benefits.  The VA 
must obtain a copy of the Social Security Administration 
(SSA) decision granting benefits to the appellant and the 
medical records upon which it was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

After the abovementioned records have been obtained, another 
examination of the veteran should be ordered.  The duty to 
assist a veteran as provided for in 38 U.S.C.A. § 5107(a) has 
been interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one. 

It is noted in this case that the veteran appears to have 
skin disorders on parts of his body other than in the beard 
area.  The RO in rating action of May 1998 denied service 
connection for folliculitis, hyperpigmentation, and 
acanthosis nigricans of the upper body, thighs, and buttocks 
and held that these were not a manifestation of his service 
connected disability.  However, the veteran was not notified 
of his appellate rights with regard to this issue.  As the 
question of the rating to be assigned the facial skin 
condition is inextricably intertwined with the issue of 
whether the skin disability on other parts of his body are a 
manifestation of the service connected disability, this 
additional issue must be considered in conjunction with the 
increased rating issue.    

Additionally, there is an indication in the record that the 
veteran has been treated by Richard C. Trump, M.D., and the 
Port Richey, Florida VA Medical Center.  Treatment records 
from this provider and facility should be requested prior to 
a VA examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected 
pseudofolliculitis barbae, claimed as a 
skin condition, since 1991.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including from Richard C. Trump 
and the Port Richey, Florida VAMC. 

2.  The administrative decision and any 
underlying medical records pertaining to 
the veteran's award of Social Security 
benefits should be obtained from the 
Social Security Administration.

3.  Thereafter, the veteran should be 
afforded a dermatological examination to 
determine the severity of service 
connected pseudofolliculitis barbae, 
claimed as a skin condition.  The RO 
should ensure that the notice of the 
examination is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present. 

Initially, the examiner should indicate 
whether it at least as likely as not that 
any skin disability on the veteran's 
body, other than on his face, is 
proximately due to, or the result of, or 
is being aggravated by the service 
connected facial condition.  If possible, 
the degree of aggravation, if any should 
be quantified.  The diagnoses for any 
skin disability on his body, other than 
on his face, should be provided.  If the 
examiner finds a relationship between 
service or the service connected skin 
disability and the skin manifestations on 
locations other than on the veteran's 
face, all of these skin conditions should 
be included when considering the 
questions posed below.  

The examiner should indicate whether the 
veteran suffers from disfiguring scars of 
the head, face, or neck.  The extent of 
any disfigurement of these scars, whether 
slight, moderate, severe, complete and/or 
marked and exceptionally repugnant should 
be described.  

It should additionally be noted whether 
the veteran's skin disability is 
manifested by exfoliation, exudation, or 
itching; or constant exudation or 
itching, extensive lesions, or marked 
disfigurement; or ulceration or extensive 
exfoliation or crusting, as systemic or 
nervous manifestation, or if it is 
exceptionally repugnant.  It is 
imperative that each of these 
manifestations be addressed so that the 
Board has enough information to assign a 
rating to the disability.

4.  The RO should review the veteran's 
claim for service connection for a skin 
disability, other than on the veteran's 
face, as directly or secondarily 
(proximately due to or the result of or 
aggravated by) or as a manifestation of 
the service connected skin disability.  
If the decision is unfavorable to the 
veteran, a Supplemental Statement of the 
Case should be issued on this matter, and 
the veteran should be provided with an 
opportunity to respond.  The veteran is 
advised that a timely substantive appeal 
is necessary in order for the Board to 
consider this issue.

5.  Thereafter, the RO should review the 
issue of an increased rating for service 
connected skin disability on the basis of 
all the evidence of record.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  Consideration should be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the United 
States Court of Appeals for Veterans 
Claims held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
veteran fails to appear for the 
examination, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

